Case 6:18-cv-01867-GAP-KRS Document 9 Filed 11/19/18 Page 1 of 5 PageID 221



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

TGO REALTY, INC., a Florida
for profit real estate corporation,

        Plaintiff,                                   CASE NO.: 6:18-cv-1867-Orl-28KRS

v.

DAVID GLOVER, an individual, and
FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit
real estate corporation, and PATRICK F. CONNER,
an individual,

      Defendants.
__________________________________________/

                      CERTIFICATE OF INTERESTED PERSONS AND
                        CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s Order on Interested Persons And

Corporate Disclosure Statement:

1)      The name of each person, attorney, association of persons, firm, law firm, partnership,
and corporation that has or may have an interest in a party to this action or in the outcome of this
action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
companies that own 10% or more of a party’s stock, and all other identifiable legal entities
related to a party:

        A)     The following persons and entitles have an interest in Plaintiff, TGO Realty,
Inc., a Florida for profit real estate corporation:

                Judy R. Willeke;
                Larry McDaniel Trust;
                James T. Swann Trust;
                Pat E. Didomenico;
                Malcolm R. Kirschenbaum.
Case 6:18-cv-01867-GAP-KRS Document 9 Filed 11/19/18 Page 2 of 5 PageID 222



       B)     The following persons and entities are believed by Plaintiff to have an
interest in Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc. a
Florida for profit real estate corporation:

              Patrick F. Conner;
              Tiffany M. Conner;
              Chad P. Conner.

       C)    In addition to the foregoing, and other than the above styled parties and their
counsel appearing in this action, the following persons and entities may have an interest in
the outcome of this action, or may be considered other identifiable legal entities related to a
party:
             Melanie Glover;
             Century 21 Real Estate, LLC;
             TGO Villa Rentals, LLC;
             David Glover Group;
             David Glover Realtor;
             Chad P. Conner;
             Chad P. Conner, P.A.;
             Alsome Properties, LLC;
             ABCC, LLC;
             Richard Desi Arjona;
             Charity Leanne Barnes;
             Jessee Benton;
             Jason Brown;
             Patricia G. DeGeorge;
             Angela M. Easley;
             Jacklyn Paige Easley;
             Selah Ferry;
             Aleicia Michelle Fragomeni;
             Larissa Lima;
             Heather Elaine McAmis;
             Thomas James Merchant;
             Anna L. Poteet;
             John Simmons;
             George W. Stark;
             David S. Wehnau;

              James Arthur;
              Gail Irene Baker;
              Frank E. Denoewer;
              Tamara M. Devries;
              Bernardo M. Friedler;
Case 6:18-cv-01867-GAP-KRS Document 9 Filed 11/19/18 Page 3 of 5 PageID 223



               Lee Ann Henn;
               Mark R. Herbers;
               Kimberley C. Hessler;
               Gwendolyn I. McDaniel;
               Larry Ray McDaniel;
               Nancy F. Merchant;
               Valerie Plotkin;
               Clair Allan Raney;
               Judy Rockwell Willeke;
               Paul Shimski;
               Lynda L. Vincent;
               Patricia Ann West;
               Frank Gerald Whitmore IV;
               Robert Willeke;

               Maurice Arcadier, Esq.;
               Stephen Biggie, Esq.;
               Joseph C. Wood, Esq.;
               Ethan B. Babb, Esq.;
               Arcadier, Biggie and Wood, PLLC;

               James R. Myers, Esq.;
               Jessica A. Teitelbaum, Esq.,;
               The Chartwell Law Offices, LLP;

               Nicolette C. Vilmos, Esq.;
               Nicolette C. Vilmos, P.L.;
               Nelson Mullins Riley & Scarborough LLP, d/b/a Nelson Mullins Broad and
               Cassel;

               Liam P. Kelly, Esq.;
               Liam P. Kelly, P.A.

2)     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

       None.

3)     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or if no creditors’
committee the 20 largest unsecured creditors):

       N/A
Case 6:18-cv-01867-GAP-KRS Document 9 Filed 11/19/18 Page 4 of 5 PageID 224



4)      The name of each victim (individual and corporate), including every person who may be
entitled to restitution:

       Plaintiff, TGO Realty, Inc.

5)     Check one of the following:

___X__ a. I certify that I am unaware of any actual or potential conflict of interest involving the
District Judge and Magistrate Judge assigned to this case and will immediately notify the Court
in writing upon learning of any such conflict.

-or-

_____ b. I certify that I am aware of a conflict or basis of recusal of the District Judge or
Magistrate Judge as follows: (explain).

Dated this 19th day of November, 2018


                                                       Respectfully submitted,

                                                                  /s/ Liam P. Kelly
                                                       By: _____________________________
                                                            LIAM P. KELLY
                                                            Florida Bar No.: 0848867
                                                            LIAM P. KELLY, P.A.
                                                            9719 South Dixie Highway, Suite 12
                                                            Village of Pinecrest, Florida 33156
                                                            Telephone: (786) 515-2786
                                                            E-mail: lkelly@liamkellylaw.com


                                 CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true copy of the foregoing was served via CM/ECF this
November 19, 2018, upon:

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through their
attorneys: James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices,
LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907, jmyers@chartwelllaw.com,
jteitelbaum@chartwelllaw.com, wpruneda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Nelson Mullins Broad and Cassel, Bank of
America Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801,
nvilmos@broadandcassel.com, dkalman@broadandcassel.com, choward@broadandcassel.com;
Case 6:18-cv-01867-GAP-KRS Document 9 Filed 11/19/18 Page 5 of 5 PageID 225




and upon Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier, Esq.,
Stephen Biggie, Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie and Wood,
PLLC, 2815 W. New Haven, Suite 304, Melbourne, Florida, 32904, office@wamalaw.com,
arcadier@wamalaw.com.

                                                       /s/ Liam P. Kelly
                                                      ______________________
                                                       LIAM P. KELLY
